NO. 07-04-0583-CR

                                 IN THE COUR T OF APPE ALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMAR ILLO

                                            PANEL B

                                    FEBRUA RY 16, 2005
                              ______________________________


                             THE STATE OF TEXAS, APPELLANT

                                                V.

                              MARY FRANCIS APPIO, APPELLEE

                            _________________________________

                     FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                       NO. 48,994-A; HONORABLE H. BRYAN POFF, JUDGE
                               _______________________________

Before JOHNS ON, C.J., and QUINN and C AMP BELL, JJ.


                                   MEMORANDUM OPINION


        Appellant, T he State of Texas , filed a Motion to Dismiss A ppeal on February 9, 2005.


        Without passing on the merits of the case, appellant’s motion for volu ntary dismissa l is

granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed the appeal

at appellant’s personal request, no motion for rehearing will be entertained and our m andate will

issu e forthw ith.


                                                     Phil Johnson
                                                     Chief Justice


Do not publish.